MEMORANDUM OPINION
                                         No. 04-10-00078-CR

                                    Christopher O. WOODRUFF,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-11181
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 27, 2010

AFFIRMED

           Christopher Woodruff challenges the legal and factual sufficiency of the evidence to

support his conviction. Woodruff contends the evidence is insufficient to establish that he

“recklessly” injured his elderly seventy-three year old father.        We affirm the trial court’s

judgment.

           In determining the legal sufficiency of the evidence, we review all of the evidence in the

light most favorable to the verdict to determine whether any rational trier of fact could have
                                                                                      04-10-00078-CR


found the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979). As a reviewing court, we “defer to the jury’s credibility and weight

determinations because the jury is the sole judge of the witnesses’ credibility and the weight to

be given their testimony.” Brooks v. State, No. PD-010-09, 2010 WL 3894613, at *5 (Tex.

Crim. App. Oct. 6, 2010). Although Woodruff also asserts a factual sufficiency challenge, the

Texas Court of Criminal Appeals recently held, “the Jackson v. Virginia legal-sufficiency

standard is the only standard that a reviewing court should apply in determining whether the

evidence is sufficient to support each element of a criminal offense that the State is required to

prove beyond a reasonable doubt.” Brooks, 2010 WL 3894613, at *1.

       Woodruff was charged with recklessly causing injury to his father, Charles Woodruff,

“by pushing Charles Woodruff with the hand of defendant.” Injury to an elderly individual is a

result offense; therefore, the culpable mental state must apply to the result of appellant’s conduct.

Kelly v. State, 748 S.W.2d 236, 239 (Tex. Crim. App. 1988). A person acts recklessly with

respect to the result of his conduct when he is aware of but consciously disregards a substantial

and unjustifiable risk that the result will occur. TEX. PENAL CODE ANN. § 6.03(c) (West 2003).

In considering whether Woodruff acted recklessly, we examine his conduct to determine

whether: (1) the alleged act, viewed objectively at the time of its commission, created a

substantial and unjustifiable risk of the type of harm that occurred; (2) the risk was of such a

magnitude that disregard of it constituted a gross deviation from the standard of care that a

reasonable person would have exercised in the same situation, i.e. it involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others; (3) the

defendant was consciously aware of the substantial and unjustifiable risk at the time of the

conduct; and (4) the defendant consciously disregarded that risk. Williams v. State, 235 S.W.3d



                                                -2-
                                                                                     04-10-00078-CR


742, 755-56 (Tex. Crim. App. 2007). “Proof of a higher degree of culpability than that charged

constitutes proof of the culpability charged.” TEX. PENAL CODE ANN. § 6.02(e) (West Supp.

2009).

         “Establishment of culpable mental states is almost invariably grounded upon inferences

to be drawn by the factfinder from the attendant circumstances.” Lane v. State, 763 S.W.2d 785,

787 (Tex. Crim. App. 1989). “The threshold of proof necessary to support a [trier of fact’s]

finding of [a culpable mental state] is concomitantly low.” Id.

         In Cano v. State, the Texas Court of Criminal Appeals held the evidence was sufficient to

support a finding that the appellant knowingly or intentionally caused bodily injury to the victim

based on the seventy-seven year old victim’s testimony that the appellant “hit” or “pushed” her

down to the pavement. 614 S.W.2d 578, 579 (Tex. Crim. App. 1981). In the incident, the

victim’s mouth was so severely cut that she needed several sutures. Id.

         Similarly, in Candaleria v. State, the appellate court held that the victim’s testimony was

sufficient to establish that the appellant intentionally or knowingly caused the victim’s bodily

injury. 776 S.W.2d 741, 743-44 (Tex. App.—Corpus Christi 1989, pet. ref’d). In that case, the

victim testified that the appellant “used his forearm and upper shoulder to push me into the

door.” Id. at 743. After being pushed, the victim hit the back of his head on the door causing

tremendous pain. Id.; see also Pounders v. State, No. 05-97-01469-CR, 1999 WL 47404, at *1-2

(Tex. App.—Dallas Feb. 3, 1999, no pet.) (holding evidence sufficient to support conviction of

injury to an elderly person where victim testified that he was 93 years old and that appellant

pushed him to the floor causing a severe cut on his head requiring three stitches) (not designated

for publication).




                                                -3-
                                                                                    04-10-00078-CR


       In this case, Officer Richard Pauley was dispatched to Woodruff’s house for a family

violence call. When he arrived, he saw Woodruff’s father sitting outside and bleeding from a

gash on the top of his forehead. Woodruff’s father told Officer Pauley that Woodruff had thrown

him out of the house. Woodruff told Officer Pauley he grabbed or took his father by the hand

and walked him to the front door. Woodruff told Officer Pauley that his father then slipped and

fell once outside.

       Woodruff’s father testified that he was seventy-three years old at the time of the incident.

Woodruff’s father stated that Woodruff was angry at him for coming into the house and was

yelling and screaming at him to get out. Woodruff then pushed him out of the door with his

hand, and he fell and struck his forehead on the sidewalk. Woodruff’s father stated that the push

was not a “light tap.” Instead, it was a “get out of here” push. Woodruff’s father said the push

caused him to lose his balance and fall. Woodruff’s father identified photographs that depicted

the cut on his forehead that required stitches. Woodruff’s father also identified the statement he

gave police in which he stated Woodruff had shoved him. On cross-examination, defense

counsel questioned Woodruff’s father extensively regarding how he hit the front of his head after

falling backward. Woodruff’s father was adamant that he hit his head on the sidewalk and not

the metal decorative awning around the porch.

       Woodruff testified that his father pushed his way into the house. Woodruff tried to

prevent his father from entering, but he did not slam the door because he did not want to hurt his

father. Woodruff told his father to get out, but Woodruff’s father told him to get out of his way,

pushed Woodruff back, and raised his coffee cup. Woodruff thought his father intended to hit

him with the coffee cup. Woodruff put his father in a basket hold and led him out to the porch.

Woodruff denied pushing or shoving his father. When Woodruff released his father, his father



                                                -4-
                                                                                     04-10-00078-CR


jerked around and landed on all fours in the grass. Woodruff believed that when his father stood

up, his father struck his head on a piece of metal sticking out from the porch railing or awning.

       The testimony of Woodruff’s father and the inferences the trial court was entitled to draw

from the testimony are sufficient to support a finding that Woodruff recklessly caused injury to

his father. The trial court could have found that Woodruff pushed or shoved his seventy-three

year old father out of the door in anger which created a substantial and unjustifiable risk that his

father would fall and injure himself. The potential for Woodruff’s seventy-three year old father

to fall as a result of being pushed or shoved out of the door constituted a gross deviation from the

standard of care that a reasonable person would have exercised in the same situation. The trial

court as the trier of fact could infer that Woodruff was consciously aware of the risk that his

father would fall as a result of being pushed or shoved out of the door and that Woodruff

consciously disregarded that risk. Accordingly, we hold the evidence is legally sufficient to

support Woodruff’s conviction.

       The trial court’s judgment is affirmed.


                                                  Catherine Stone, Chief Justice


DO NOT PUBLISH




                                                 -5-